Citation Nr: 1611627	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-15 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel












INTRODUCTION

The Veteran served on active duty from June 1978 to July 1987. The Veteran also served in the Navy Reserve from July 1987 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board remanded the issue on appeal for additional development in June 2014. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). However, for the reasons discussed below the case must again be remanded.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the claim is decided. The Veteran seeks service connection for hypertension, and contends his currently diagnosed hypertension was incurred during reserve service from July 1987 to July 2002, involving active duty training (ACDUTRA). A remand is necessary to obtain additional development and a VA examination. 

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2013).

The case was previously remanded in June 2014, for further development. In October 2014, the AOJ requested the Veteran's service treatment records for period of reserve service ending in July 2002, and a negative response was received in November 2014.  In December 2015, a Defense Personnel Records Information Retrieval System (DPRIS), request associated personnel records with the Veteran's claims files.  Thus far the Board has confirmed the following periods of ACDUTRA: May 26, 1997 to June 6, 1997; January 31, 1999 to February 12, 1999; August 7, 2000 to August 18, 2000 and August 27, 2001 to September 7, 2001. There is an indication from the available personnel records that the Veteran had a period of ACDUTRA from September 1998 to August 1999, however specific dates are not part of the claims file. On remand, efforts should be made to verify any additional dates of ACDUTRA. As these records are relevant to the Veteran's claim, an attempt must be made to obtain them. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran had elevated blood pressure readings in December 1997, May 2000 and June 2001 and has a current diagnosis of hypertension. See July 2001 private treatment records and reserve service records. Next, addressing whether there is evidence establishing an in-service event, injury or disease, the Veteran has stated that his currently diagnosed hypertension was incurred during service, to include periods of reserve service, involving active duty for training (ACDUTRA). The Veteran's service treatment records (STRs) for his period of reserve service were requested, but were unable to be located. See November 2014 correspondence. The available service treatment records and personnel records have been associated with the claims file indicating the Veteran had reserve service until his retirement in July 2002, with periods of ACDUTRA. In light of the Veteran's periods of ACDUTRA, elevated blood pressure readings and current diagnosis a VA examination is warranted as the threshold has been met.

Accordingly, the case is REMANDED for the following action:

1. Associate any additional records relating to periods of ACDUTRA, to include from September 1998 to August 1999, including service personnel records from all appropriate sources, including but not limited to the Veteran's units, Defense Personnel Records Information Retrieval System (DPRIS), and the Records Management Center (RMC) or any other appropriate repository. All efforts to obtain these records should be fully documented. Any records obtained should be associated with the file. If no records are available, a negative reply is requested and should be associated with the file.

2. Regardless of additional information obtained in the above directive, the RO should verify and note the specific dates of ACDUTRA for the period from 1987 to 2002, in a memorandum and associate such with the Veteran's claims files. 

3. After completing the above development to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's hypertension. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

For every period of ACDUTRA including May 26, 1997 to June 6, 1997; January 31, 1999 to February 12, 1999; August 7, 2000 to August 18, 2000 and August 27, 2001 to September 7, 2001, as well as any additional identified periods of ACDUTRA:

a. Did the Veteran's currently diagnosed hypertension exist prior to the identified periods of ACDUTRA service?

b. If yes, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was aggravated (permanently worsened beyond its natural progression) by a period of ACDUTRA service? If the disability was aggravated beyond its natural progression during ACDUTRA, was such worsening caused by ACDUTRA service?

c. If no, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by any verified period of ACDUTRA service, or is otherwise etiologically related to that period of ACDUTRA?

 A detailed rationale for the opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




